Case 6:19-cv-01371-RBD-DCI Document 17 Filed 06/04/20 Page 1 of 3 PageID 681



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

FIORELLA REATEGUI,

      Plaintiff,

v.                                                      Case No. 6:19-cv-1371-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.



                                        ORDER

      In this social security appeal, Plaintiff seeks review of the Commissioner of Social

Security’s (“Commissioner”) decision to deny her disability benefits and supplemental

income payments. (Doc. 1.) Plaintiff argues the Administrative Law Judge (“ALJ”) erred

by failing to apply the correct legal standards at step three of the sequential evaluation

process and making findings not supported by substantial evidence. (Doc. 15, pp. 12–15.)

On referral, U.S. Magistrate Judge Daniel C. Irick recommends affirming the

Commissioner’s decision, finding the ALJ explicitly stated that she considered and

rejected a listing and stated her reasons for that rejection, the record supported the

contention that the ALJ implicitly found that Plaintiff did not meet the listing, and

substantial evidence supports her decision. (Doc. 16 (“R&R”).)

      No party objected to the R&R, and the time for doing so has passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

                                               -1-
Case 6:19-cv-01371-RBD-DCI Document 17 Filed 06/04/20 Page 2 of 3 PageID 682



Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendations

              (Doc. 16) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is AFFIRMED.

       3.     The Clerk is DIRECTED to enter judgment in favor of Defendant

              Commissioner of Social Security and against Plaintiff Fiorella Reategui and

              to close this case.

       DONE AND ORDERED in Chambers in Orlando, Florida, on June 4, 2020.




Copies to:

                                                -2-
Case 6:19-cv-01371-RBD-DCI Document 17 Filed 06/04/20 Page 3 of 3 PageID 683



Counsel of Record




                                       -3-
